DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 10-20-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 1-3, 8-10, 13, and 20 has/have been amended, claim(s) 4-7 has/have been cancelled, and claim(s) 1-3 and 8-20 remain(s) pending in the application.

Election/Restrictions
Newly amended claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The statutory category of the claimed subject matter has been changed, and alternative interpretations, considerations, and prior art need to be considered to determine the allowability of the new subject matter.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell, US 7348205 B2  and Pinter, US 20180051370 A1, in view of Klose, US 3961314 A.

As to claim 1, Campbell discloses a switching device (see Campbell Fig 7), comprising: 
a first electrode (see Campbell Fig 7 Ref 30); a second electrode (see Campbell Fig 7 Ref 23); and a switching layer (see Campbell Fig 7 Refs 23 and 27) between the first and second electrodes, the switching layer comprising a composition (see Campbell Col 4 Lines 18-35) including a chalcogenide (see Campbell Col 4 Lines 18-35) having an additive effective to suppress oxidation (see Campbell Cols 5 and 6 Lines 64-9), wherein
the composition includes arsenic As, selenium Se, germanium Ge, silicon Si and sulfur S (see Campbell Col 4 Lines 18-35).

Campbell does not appear to explicitly disclose
the composition includes arsenic As in a range of 25 at % to 33 at %, selenium Se in a range of 34 at % to 46 at %, germanium Ge in a range of 8 at % to 12 at %, and silicon Si in a range of 6 at % to 12 at % 

Pinter discloses the selector comprising a composition of arsenic As in a range of 25 at % to 33 at %, selenium Se in a range of 34 at % to 46 at %, germanium Ge in a range of 8 at % to 12 at %, and silicon Si in a range of 6 at % to 12 at % (see Pinter Table 1 Example 1).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Campbell, may use a particular chalcogenide chemistry, as disclosed Pinter. The inventions are well known variants of materials for phase change memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Pinter’s attempt to lower the melting point of particular chemistries (see Pinter Para [0045]).

Campbell and Pinter do not appear to explicitly disclose a range of 1 at % to 5 at %.

Klose discloses a range of 1 at % to 5 at % (see Klose Col 3 Lines 35-46).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Campbell and Pinter, may decrease the selenium in and alloy composition to alloy other group 16 (i.e. tellurium and sulfur) in to a particular chalcogenide chemistry, as disclosed Klose. The inventions are well known variants of materials for phase change memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Klose’s attempt to engineer grain size (see Klose Col 3 Lines 35-46).

As to claim 2, Campbell, Pinter, and Klose discloses the device of claim 1, wherein 
the additive is sulfur (see Campbell Col 4 Lines 18-35; The composition meets the claimed limitations and the chemical properties of compositions of matter are invariant, thus the disclosed sulfur inherently suppresses oxidation as claimed.).

As to claim 3, Campbell, Pinter, and Klose disclose the device of claim 1 wherein, 
the composition includes As, Se, Ge, Si and S in amounts effective to have off-state leakage current IOFF < 1nA (see Pinter Table 1 Example 1; and see Klose Col 3 Lines 35-46; The composition disclosed and made obvious inherently has the claimed switching and threshold properties.).

As to claim 8, Campbell, Pinter, and Klose disclose the device of claim 1, wherein 
the composition includes As, Se, Ge, Si and S in amounts effective to switch using an applied voltage pulse less than 50 ns in duration at a threshold voltage Vt>3V (see Pinter Table 1 Example 1; and see Klose Col 3 Lines 35-46; The composition disclosed and made obvious inherently has the claimed switching and threshold properties.).

As to claim 9, Campbell, Pinter, and Klose disclose the device of claim 1, wherein 
the composition includes As, Se, Ge, Si and S in amounts effective to have off-state leakage current IOFF < 2nA at 2V (see Pinter Table 1 Example 1; and see Klose Col 3 Lines 35-46; The composition disclosed and made obvious inherently has the claimed switching and threshold properties.).

As to claim 10, Campbell, Pinter, and Klose disclose the device of claim 1, wherein 
the composition includes As, Se, Ge, Si and S in amounts effective to have off-state leakage current IOFF < 100 pA at 2V (see Pinter Table 1 Example 1; and see Klose Col 3 Lines 35-46; The composition disclosed and made obvious inherently has the claimed switching and threshold properties.).

As to claim 11, Campbell, Pinter, and Klose disclose the device of claim 1, wherein 
the switching layer is less than 50 nm thick (see Campbell Col 4 Lines 18-23).

As to claim 12, Campbell, Pinter, and Klose disclose the device of claim 1, wherein 
the switching layer has a thickness in a range.

Campbell does not appear to explicitly disclose a range of 13 to 45 nm, inclusive.

However, it would have been obvious to one skilled in the art at the time of the effective filing of the invention that the range disclosed by Campbell (see Campbell Col 4 Lines 18-23), may be limited to the claimed range. Overlapping ranges are prima facie obvious (see MPEP 2144.05.I). 

Claim(s) 13-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong, US 20170271581 A1, in view of Pinter, US 20180051370 A1, in further view of Klose, US 3961314 A.

As to claim 13, Seong discloses a memory device (see Seong Fig 1), comprising: 
a first electrode (see Seong Fig 4A Ref 350); a second electrode (see Seong Fig 4A Ref 310); a memory element in contact with the first electrode (see Seong Fig 4A Ref 340); a selector between the first and second electrodes (see Seong Fig 3A Ref 310); the selector comprising a composition of Si, Ge, Se, and As (see Seong Para [0051]); and a barrier layer between the memory element and the selector (see Seong Fig 4A Ref 330).

Seong does not appear to disclose the selector comprising a composition of arsenic As in a range of 25 at % to 33 at %, selenium Se in a range of 34 at % to 46 at %, germanium Ge in a range of 8 at % to 12 at %, and silicon Si in a range of 6 at % to 12 at %, and an additive material to suppress oxidization comprising S in a range.

Pinter discloses the selector comprising a composition of arsenic As in a range of 25 at % to 33 at %, selenium Se in a range of 34 at % to 46 at %, germanium Ge in a range of 8 at % to 12 at %, and silicon Si in a range of 6 at % to 12 at % (see Pinter Table 1 Example 1), and an additive material to suppress oxidization comprising S (Examiner takes notice that additional sulfur is known to result in passivated surfaces of phase change alloys, and thus suppress further oxidation of the alloy (see Campbell reference recited above)) in a range (see Pinter Para [0016]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Seong, may use a particular chalcogenide chemistry, as disclosed Pinter. The inventions are well known variants of materials for phase change memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Pinter’s attempt to lower the melting point of particular chemistries (see Pinter Para [0045]).

Seong and Pinter does not appear to explicitly disclose a range of 1 at % to 5 at %.

Klose discloses a range of 1 at % to 5 at %.

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Seong and Pinter, may decrease the selenium in and alloy composition to alloy other group 16 (i.e. tellurium and sulfur) in to a particular chalcogenide chemistry, as disclosed Klose. The inventions are well known variants of materials for phase change memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Klose’s attempt to engineer grain size (see Klose Col 3 Lines 35-46).

As to claim 14, Seong, Pinter and Klose disclose the device of claim 13, wherein 
the composition includes As, Se, Ge, Si and S in amounts effective to switch using an applied voltage pulse less than 50 ns in duration at a threshold voltage Vt>3V (see Pinter Table 1 Example 1; and see Klose Col 3 Lines 35-46; The composition disclosed and made obvious inherently has the claimed switching and threshold properties.).

As to claim 15, Seong, Pinter and Klose disclose the device of claim 13, wherein 
the composition includes As, Se, Ge, Si and S in amounts effective to have off-state leakage current IOFF <2 nA at 2V (see Pinter Table 1 Example 1; and see Klose Col 3 Lines 35-46; The composition disclosed and made obvious inherently has the claimed switching and threshold properties.).

As to claim 16, Seong, Pinter and Klose disclose the device of claim 13, wherein 
the composition includes As, Se, Ge, Si and S in amounts effective to have off-state leakage current IOFF <100 pA at 2V (see Pinter Table 1 Example 1; and see Klose Col 3 Lines 35-46; The composition disclosed and made obvious inherently has the claimed switching and threshold properties.).

As to claim 19, Seong, Pinter and Klose disclose the device of claim 13, wherein 
the memory element comprises a programmable resistance material (see Seong Para [0007]).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong, US 20170271581 A1, Pinter, US 20180051370 A1, and Klose, US 3961314 A, in view of Campbell, US 7348205 B2.

As to claim 17, Seong, Pinter and Klose disclose the device of claim 13, wherein 
the selector has a thickness.

Seong, Pinter and Klose do not appear to explicitly disclose the selector is less than 50 nm thick.

Campbell discloses the selector is less than 50 nm thick (see Campbell Col 4 Lines 18-23).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that device, as disclosed by Seong, Pinter and Klose, may incorporate a devices with particular thicknesses, as disclosed Campbell. The inventions are well known variants of materials for phase change memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Campbell’s attempt engineer interfaces in phase change memories (see Campbell Col 5 14-44).

As to claim 18, Seong, Pinter, Klose, and Campbell disclose the device of claim 13, wherein 
the selector has a thickness in a range of 13 to 45 nm, inclusive (see Campbell Col 4 Lines 18-23).

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. 

Klose is relied up to disclose the interchangeability of selenium and sulfur in phase change alloys within particular percentages. Klose is not relied upon to teach sulfur additions to the phase change alloy. Klose is not relied upon to teach the altering of arsenic percentage of the phase change alloy. Suppressing oxidation vis-à-vis grain size engineering is motivated by oxygen’s ability to diffuse within grain boundaries, and by reducing the total oxidized volume of phase change alloy. 

Reciting functional language with a composition of matter does not render the composition of matter non-obvious (see MPEP 2147.02.V).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 12/13/2022